Citation Nr: 1029414	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-26 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia 
Medical Center located in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement by the Department of 
Veterans Affairs (VA) for private medical expenses incurred as a 
result of treatment at Shands HealthCare on March 19, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to August 
2001.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 decision of the Department of Veterans 
Affairs North Florida/South Georgia Medical Center (VAMC) located 
in Gainesville, Florida.

In June 2010, the Veteran testified at a Board video conference 
hearing held before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.


FINDINGS OF FACT

1.  The Veteran has two service-connected disabilities consisting 
of pes planus and residuals of a fracture of the right middle 
finger.

2.  On March 19, 2008, the Veteran received private medical 
treatment at Shands HealthCare in Gainesville, Florida (Shands), 
following injuries sustained in a motorcycle accident.  

3.  The private medical treatment provided at Shands on March 19, 
2008, was not authorized prior to the Veteran undergoing that 
care; the Veteran filed a timely claim for payment or 
reimbursement of that care by VA.

4.  The private medical treatment received at Shands on March 19, 
2008, did not involve either of the Veteran's service-connected 
conditions, either directly of by virtue of aggravation, nor is 
it shown that he has a total disability permanent in nature 
resulting from a service-connected disability, or that he is a 
participant in a vocational rehabilitation program.

5.  When treatment was provided at Shands on March 19, 2008, the 
Veteran was enrolled in the VA healthcare system, but had not 
received VA medical services within the 24-month period preceding 
the private treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of expenses incurred as 
a result of private treatment received at Shands HealthCare on 
March 19, 2008, have not been met.  38 U.S.C.A. §§ 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b).

The requirements under VCAA are not applicable where further 
assistance would not aid the claimant in substantiating a claim, 
including if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Wensch v. Principi, 15 Vet App 362 (2001); Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim").

Here, since the Veteran's claim is being denied as a matter of 
law, the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning 
v. Principi, 16 Vet. App. 534 (2002) (indicating the VCAA has no 
effect on an appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA does not apply because the issue presented is 
solely of statutory and regulatory interpretation and/or the 
claim is barred as a matter of law in that it cannot be 
substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See too, VAOPGCPREC 5-2004 (June 23, 2004).  The Board 
notes that nevertheless, the Veteran was provided with a duty to 
assist letter relating to the claim on appeal in October 2008.  

Background

Evidence on file reflects that the Veteran received private 
medical treatment at Shands HealthCare on March 19, 2008, at 
which time he was treated for unspecified injuries to the face 
and neck.  The Veteran filed a timely claim for payment or 
reimbursement of private medical expenses he incurred in 
conjunction with his treatment at Shands HealthCare on March 19, 
2008.  Medical records relating to the treatment received on that 
date are not on file; however the record does contain several 
claims forms and bills reflecting that the Veteran was in fact 
treated at Shands on March 19, 2008. 

In June 2008, VA issued a decision denying the Veteran's claim 
for payment or reimbursement for the March 2008 treatment at 
Shands.  In that decision he was advised of several criteria, all 
of which must all be met, for the approval of his claim.  It was 
further explained that he did not meet at least one of the 
criteria; specifically, that he had not received VA medical care 
within the 24 months preceding the medical care at issue. 

In a statement dated in July 2008, the Veteran provided 
additional information relating to his claim.  He explained that 
on March 19, 2008, he was involved in a motorcycle accident which 
resulted when a Jeep pulled into his lane without warning.  He 
further reported that as a result of the accident, he sustained a 
broken finger, hip fracture, knee laceration and suffered from 
impact-related amnesia.  The Veteran further noted that in the 
ambulance, he requested to be taken to a VA facility but was told 
that VA did not accept trauma cases and that he would ultimately 
be sent to Shands.  He reported that based on this information, 
he allowed the ambulance to take him to Shands, noting that this 
decision was also made just following having sustained head 
trauma.  The Veteran added that he understood that his claim was 
denied based on the fact that he had not been treated by VA for 
the 2 years prior to the accident.  The Veteran acknowledged this 
fact, but explained that he was young, busy and healthy, and had 
not needed any medical care during the 2-year period prior to 
March 2008.  He also explained that he had no health insurance 
and had incurred bills in excess of $ 5,000.00 in conjunction 
with the private treatment at Shands.  

In June 2010, the Veteran provided testimony at a Board 
videoconference hearing.  The Veteran and his representative 
pointed out that the Veteran's sole source of insurance and 
health care was VA.  The Veteran stated that Shands and the VAMC 
in Gainesville, FL were across the street from each other.  He 
further explained that he was informed by the EMT at the time of 
the accident that VA did not take trauma cases, instead sending 
them to Shands, which is where and how he ended up receiving 
treatment there.  The Veteran indicated that he was enrolled in 
the VA health care system, and had most recently sought treatment 
there for a sprained ankle in the summer of 2005.  

Analysis

The Veteran is seeking payment or reimbursement of private 
medical expenses he incurred as a result of treatment at Shands 
HealthCare on March 19, 2008.  He does not maintain, nor does the 
record reflect that he obtained prior authorization from VA for 
this treatment.

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 38 
U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  

Pursuant to 38 C.F.R. § 17.126, a threshold requirement for 
payment or reimbursement of unauthorized medical expenses brought 
under 38 U.S.C.A. § 1728 is that such a claim be filed within two 
years of such treatment.  See 38 C.F.R. § 17.126(a) (2009).  
Claims for reimbursement under 38 U.S.C.A. § 1725 must be 
received within 90 days of the latest of the following: (1) July 
19, 2001; (2) the date that the veteran was discharged from the 
facility that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during transportation to a 
facility for emergency treatment or if the death occurred during 
the stay in the facility that included the provision of the 
emergency treatment; or (4) the date the veteran finally 
exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party.  38 C.F.R. 
§ 17.1004(d).  The record reflects that the Veterans claim for 
reimbursement was found to be received in a timely manner under 
either of the aforementioned standards.  

Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the Veteran 
received care for: (a) an adjudicated service-connected 
disability; (b) nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-connected 
disability; (c) any disability of a Veteran who has a total 
disability permanent in nature resulting from a service-connected 
disability; or (d) any illness, injury or dental condition in the 
case of a Veteran who is participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 and who is medically 
determined to be in need of hospital care or medical services for 
any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. 
§ 1728(a)(2) (West 2002); 38 C.F.R. § 17.120(a) (2009).

The record reflects that the Veteran has two service-connected 
disorders, pes planus and residuals of a fracture of the right 
middle finger.  However, none of the evidence on file reflects 
that the private medical treatment received on March 19, 2008, 
involved either of the service-connected conditions, either 
directly of by virtue of aggravation, nor has the Veteran so 
maintained in any of his statements or testimony.  In addition, 
the Veteran does not contend, and it is not shown, that he has a 
total disability permanent in nature resulting from a service-
connected disability or is a participant in a vocational 
rehabilitation program.  As such, payment or reimbursement under 
38 U.S.C.A. § 1728 is not warranted.

Accordingly, the only conceivable route to entitlement to 
unreimbursed medical expenses in this case stems from 38 U.S.C.A. 
§ 1725, for treatment of a nonservice-connected disorder, 
pursuant to the Millennium Act.  Payment or reimbursement for 
emergency services for non service-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 106- 
177.  The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority a 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected disability).  
See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed via 
legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 2008, 
Pub. L. No. 110-387, Title IV, § 402(b), 122 Stat. 4123 (2008).  
Specifically, the change of interest is that the word "shall" in 
the first sentence, replaced the word "may."  This made the 
payment or reimbursement by VA of treatment non-discretionary, if 
the veteran satisfied the requirements for such payment.  That 
is, under the version of § 1725 in effect prior to October 10, 
2008, payment of such medical expenses was not mandatory even if 
all conditions for the payment were met.  Under both versions, 
the conditions set out in the remainder of the statute must be 
met in order for VA to make payment or reimbursement.  While the 
provisions became effective when the law was signed on October 
10, 2008, there was no specific effective date or applicability 
date indicated for the provision.  There is a general presumption 
against the retroactive effect of new statutes.  Landgraf v. USI 
Film Products, 511 U.S. 244 (1994).

Under both the former and revised versions of § 1725, the 
definition of the term "active Department health-care 
participant" was and is defined as a Veteran enrolled in the 
health care system established under section 1705(a) of this 
title who received care under this chapter within the 24-month 
period preceding the furnishing of emergency treatment.  38 
U.S.C.A. § 1725(b)(2).  Thus, although the Veteran has not been 
apprised of the revised version of § 1725, the Board finds that 
there is no prejudice to the Veteran by this Board decision as 
the statutory language relevant to the appeal was not revised.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not here determine whether § 1725 as 
revised effective October 10, 2008, is to be given retroactive 
effect.  Whether the version effective prior to October 10, 2008, 
or the version effective since October 10, 2008, is applied, the 
result is the same; as the appeal must be denied.

The record reflects that post-service, the Veteran enrolled in 
the VA healthcare system.  However, the evidence does not show 
and the Veteran does not contend that he sought VA treatment 
during the 24-month period prior to the private medical treatment 
received at Shands on March 19, 2008.  In fact, he has 
specifically acknowledged not having received VA treatment during 
that time, explaining that he had not needed any medical 
attention during that time and had last been seen by VA in the 
summer of 2005.  The Board points out that the condition that 
veterans must have received VA treatment in the 24-month period 
prior to the private treatment for which they seek reimbursement 
has been a requirement for reimbursement under this program since 
it was first implemented. See Section 111(a) of PL 106-117; 113 
Stat. 1553 (1999).  All requirements associated with the Veterans 
Millennium Health Care and Benefits Act became effective on May 
29, 2000.

Because the Veteran does not meet at least one of the criterion 
under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, reimbursement 
for any amount is prohibited.  The Board need not evaluate 
whether the Veteran meets any of the other criteria, as the 
failure to meet one of them precludes payment.  Id.

While the Board empathizes with the Veteran, it is bound by the 
law, and its decision is dictated by the relevant statutes and 
regulations.  The Millennium Act was passed by Congress, and 
Congress has required that the claimant receive treatment at VA 
within the 24-month period preceding the furnishing of the 
emergency medical treatment as part of the requirements for 
reimbursement.  38 U.S.C.A. § 1725(b)(2)(B).  The Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
"No equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

Ultimately, the Veteran is asking the Board for equitable relief 
on account of what he believes are mitigating circumstances.  The 
Board is sympathetic to his arguments but, unfortunately, is 
unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. 
App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992) ("This Court must interpret the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a particular 
[claimant].'").  Since the Veteran's claim fails because of 
absence of legal merit or lack of entitlement under the law, the 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to payment or reimbursement by VA for private medical 
expenses incurred as a result of treatment provided at Shands 
HealthCare on March 19, 2008, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


